Citation Nr: 1013413	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  98-15 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for bilateral claw feet with tarsal tunnel syndrome.

2.  Entitlement to service connection for a cervical spine 
disorder, including as secondary to service-connected 
bilateral claw feet.

3.  Entitlement to service connection for non-healing 
neuropathic plantar ulcer, right first toe, status post 
partial amputation, including as secondary to service-
connected bilateral claw feet.

4.  Entitlement to service connection for bilateral ankle 
instability, to include as secondary to service-connected 
bilateral claw feet.

5.  Entitlement to service connection for bilateral shoulder 
pain.

6.  Entitlement to service connection for bilateral leg pain.

7.  Entitlement to service connection for bilateral lower 
extremity peripheral neuropathy, hereditary, including as due 
to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at L aw


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1973 to October 
1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2003 and September 2008, the Board remanded these 
claims for additional development.  That development having 
been completed, the claims are now ready for appellate 
review.

The Board has noted that in correspondence submitted by the 
Veteran's attorney in February 2010, a claim for a total 
disability rating based on individual unemployability was 
raised.  In support of such a claim, the attorney submitted a 
vocational assessment dated in February 2010 from a private 
vocational consultant which contains an opinion indicating 
that the Veteran's service-connected disabilities rendered 
him unemployable.  Significantly, however, the RO previously 
granted such a total rating in a decision of July 2009.  The 
total rating was granted effective from September 1, 2007.  
Accordingly, no further action is required with respect to 
that issue.  


FINDINGS OF FACT

1.  The Veteran's bilateral claw feet with tarsal tunnel 
syndrome are manifested by symptoms comparable to marked 
contraction of the plantar fascia, all toes hammertoes, 
callosities, marked cavus deformities, and severely painful 
feet.

2.  A cervical spine disorder was not causally or 
etiologically related to service, did not manifest within one 
year following discharge, and is not proximately due or 
aggravated by service-connected bilateral claw feet.

3.  A non-healing neuropathic plantar ulcer, right first toe, 
status post partial amputation is proximately due to service-
connected bilateral claw feet. 

4.  Bilateral ankle instability is proximately due to 
service-connected bilateral claw feet.

5.  Bilateral shoulder pain was not causally or etiologically 
related to service, or proximately due to or aggravated by a 
service-connected disability.

6.  Bilateral leg pain is not causally or etiologically 
related to service and is not proximately due to or 
aggravated by any service-connected disability.

7.  Bilateral lower extremity peripheral neuropathy, 
hereditary, is not causally or etiologically related to 
service or to exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent for the Veteran's 
bilateral claw feet with tarsal tunnel syndrome are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Code 5278 (2009).

2.  Service connection for a cervical spine disability, 
including as secondary to service-connected bilateral claw 
feet is not established.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.310 (2009).

3.  Service connection for a non-healing neuropathic plantar 
ulcer, right first toe, status post partial amputation, as 
secondary to service-connected bilateral claw feet is 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.310 (2009).

4.  Service connection for bilateral ankle instability, as 
secondary to service-connected bilateral claw feet is 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.310 (2009).

5.  Service connection for bilateral shoulder pain is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.310 (2009).

6.  Service connection for bilateral leg pain is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.310 (2009).

7.  Service connection for bilateral lower extremity 
peripheral neuropathy, hereditary, including as due to 
exposure to herbicides, is not established.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

The Veteran's claim for an initial rating higher than 30 
percent for bilateral claw feet arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  It has been held that once service connection is 
granted, the claim is substantiated and additional notice is 
not required.  Any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

In regards to the service connection claims, the VCAA duty to 
notify was satisfied by letters sent to the Veteran in 
October 2005 and November 2005 that fully addressed the 
entire notice element.  The letters informed him of what 
evidence was required to substantiate his claims and of his 
and the VA's respective duties for obtaining evidence.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in June 2006, the RO 
provided the Veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
RO successfully completed the notice requirements with 
respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and pertinent medical records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA 
outpatient treatment records, private treatment records, 
Social Security records, service treatment records, and 
multiple VA medical opinions and examinations pertinent to 
the issues on appeal.  Therefore, the available medical 
evidence and records have been obtained in order to make an 
adequate determination.

Neither the Veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).
 
II.  Entitlement to an Initial Rating Higher Than 30 Percent 
for Bilateral Claw Feet with Tarsal Tunnel Syndrome

Service connection for bilateral claw feet with tarsal tunnel 
syndrome was established by July 1997 rating decision, at 
which time a 30 percent rating was assigned, effective from 
May 1993.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Because the Veteran is appealing the initial assignment of 
his disability rating, the severity of the disability during 
the entire period from the initial assignment of the 
disability rating to the present is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In arriving at 
the decision in this case, the Board has considered the 
requirements of Fenderson.  

The Board has considered the entire record, including the 
Veteran's VA clinical records and private treatment records.  
These show complaints and treatment, but will not be 
referenced in detail.  The Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the 
evidence pertinent to the rating criteria and the current 
disability.

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

The Veteran is rated 30 percent disabled under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5278.  The Veteran is seeking an 
increased rating.  

A rating of 50 percent is warranted when there is marked 
contraction of the plantar fascia with dropped forefoot, all 
toes hammer toes, very painful callosities, and marked varus 
deformity, bilaterally.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5278.

The Veteran was afforded a VA examination in September 1996.  
The Veteran complained of chronic foot pain since entering 
service in 1973.  It was noted the Veteran underwent a tarsal 
tunnel release in 1993.  He complained of pain and numbness 
of the feet.  The examiner stated both feet had high arches 
and clawed toes.  Feet were slightly tender overall without 
any specific areas of increased tenderness.  Pinprick 
sensation was decreased in both forefeet.  The Veteran was 
able to stand, with some unsteadiness.  Squatting and 
returning to standing was accomplished, but with difficulty.  
The Veteran was unable to walk on the balls of his feet, 
inner or outer borders of feet, or rise on his heels.  There 
were no callosities or ulcers noted.  The Veteran was 
diagnosed with congenital cavus feet bilaterally, service 
aggravated.  It was noted that pes cavus deformity 
predisposes to ankle sprains and related sequelae, as well as 
tarsal tunnel syndrome.

The Veteran was afforded an additional VA examination in 
October 2004.  The Veteran complained of pain throughout his 
feet, primarily over the forefoot, loss of motion of the foot 
and reported that he had custom boots with custom molded 
orthotic inserts.  The Veteran also reported using a cane 
along with the corrective inserts.  Examination revealed 
bilateral high arches with cavus foot deformities.  There was 
a mild varus deformity of the hind foot.  Range of motion of 
his toes was zero degrees to 20 degrees.  The right great toe 
had a range of motion of neutral to 60 degrees, but only 20 
degrees active flexion.  There was no active motion in the 
left first toe.  There was erythema throughout the feet and 
pain upon motion of any of his toes.  There was also weakness 
and instability of his ankles and feet on gait examination.  
An ulcer was present over the base of the first metatarsal 
head of the right foot.

The Veteran was afforded the most recent VA examination in 
June 2009.  The Veteran reported using a cane, but no other 
orthotics, and that he experiences chronic pain.  Examination 
of the right foot revealed a well-healed first metatarsal 
amputation and a cavus deformity with no subtalar range of 
motion.  There was no evidence of callosities or abnormal 
weight bearing on his foot.  There was mild pain with range 
of motion but no increased pain or decreased motion with 
repetitive motion.  Examination of the left foot revealed 
partial amputation of toes 2 through 5, with cavus deformity.  
There was no evidence of ulcers.

The Veteran has been seen privately and in VA outpatient 
centers for his feet, including at a VA Podiatry clinic for 
many years.  Small callosities were noted on several 
occasions and the Veteran has also been treated with steroid 
injections.  Records also indicate that the Veteran's feet 
were so painful he desired to have them amputated; however, 
it was determined amputation would not improve his quality of 
life.  

The Board finds that a rating of 50 percent is warranted.  
Records indicate the Veteran wore night splints to treat the 
contraction of the plantar fascia, and as stated above, 
medical records indicate the Veteran has all clawed toes, 
callosities, marked cavus deformities bilaterally, and 
intensely painful feet.  Such symptoms are comparable to 
marked contraction of the plantar fascia, all toes 
hammertoes, callosities, marked cavus deformities, and 
severely painful feet.  As such, the Board finds that the 
Veteran is entitled to a rating of 50 percent, the highest 
rating available for bilateral claw feet.





III.  Entitlement to Service Connection for a Cervical Spine 
Disorder, Including as Secondary to Service-Connected 
Bilateral Claw Feet

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection on the merits, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Although not shown in service, service connection may be 
established for degenerative disc disease if the disease 
manifested to a degree of 10 percent or more within one year 
from the date of separation from service.  38 C.F.R. § 3.307.

Additionally, secondary service connection may be established 
when there is aggravation of a Veteran's non-service 
connected condition that is proximately due to or the result 
of a service-connected condition.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. 
Derwinski, 2 Vet. App. 34, 39 (1991).

Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists; and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is seeking entitlement to service connection for 
a cervical spine disorder, including as secondary to service-
connected bilateral claw feet.  The Veteran asserts he 
injured his cervical spine during service as a result of 
carrying heavy mortars.  The Veteran is alternatively 
claiming entitlement to service connection for a current 
cervical spine disorder that he asserts is a result of his 
service-connected bilateral foot disability.  The Veteran is 
service connected for bilateral claw feet with tarsal tunnel 
syndrome.  

Service treatment records were reviewed.  The Veteran's 
entrance examination from October 1973 did not note any spine 
abnormalities.  Records indicate the Veteran complained of 
back pain in November 1973 after moving racks, and he was 
diagnosed with a muscle strain.  Several weeks later in 
November 1973, the Veteran complained of right side pain, 
which was diagnosed as a muscle pull.  The Veteran's 
separation examination from September 1975 was negative for 
any cervical spine abnormalities.  As such, there is no 
mention of cervical spine pain or any cervical spine disorder 
in the service treatment records.

Post-service treatment records were also reviewed.  The 
claims folder contains no evidence that the Veteran was seen 
for complaints of neck pain until 1985.  As such, the post-
service medical records are absent of complaints or treatment 
related to a neck disorder for many years and do not reveal a 
continuity of symptomatology such as to enable a finding that 
the current cervical spine disorder is casually related to 
service.  Indeed, evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service can be considered as evidence against the 
claim.  Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Medical records obtained from the Social Security 
Administration indicate that in 1985, the Veteran complained 
of tense neck muscles and pain.  It was noted the Veteran had 
osteodegeneration of the cervical spine; however, x-rays of 
the cervical spine showed all seven cervical vertebras were 
well visualized with normal architecture and alignment.  In 
April 1986, the Veteran complained of back pain and pain in 
the right and left sides of the neck.  It was noted that the 
Veteran had been on a tractor for about seven hours.  A 
computerized axial tomography (CT) scan completed in August 
1989 showed no abnormalities.  In June 1990, the Veteran was 
seen privately for pain in the neck and upper back extending 
into the shoulder.  X-rays revealed areas that were 
suggestive of osteoarthritis.

The Veteran was afforded a VA examination for his cervical 
spine in June 2009.  The Veteran reported having cervical 
spine pain in the mid 1980's and that he had a C6-7 anterior 
cervical diskectomy and fusion (ACDF).  He denied any 
radiation of pain to his arms but stated he occasionally gets 
numbness on the medial aspect of his left arm.  His neck pain 
limits his walking ability.  Examination of the cervical 
spine revealed a range of motion of 10 degrees of flexion, 
extension of 5 degrees, right and left lateral rotation to 5 
degrees and right and left lateral bending to 5 degrees.  He 
had mild pain with range of motion testing.  The Veteran was 
mildly tender to palpation along his posterior cervical 
spine.  X-rays showed a C6-7 ACDF with anterior plate in 
place and a solid fusion across the C6-7 disc space.  He also 
had anterior osteophytes formation at the C3, 3-4, 4-5, and 
5-6 levels.  No listhesis was noted.  The Veteran was 
diagnosed with multilevel moderate cervical degenerative disc 
disease with anterior osteophytes formation, moderate, and 
status post C5-6 anterior cervical diskectomy and fusion, 
healed.  The examiner stated that the Veteran's cervical 
spine pain started several years after he finished active 
duty.  Although the Veteran relates his neck pain to carrying 
heavy mortar tubes, the examiner stated the Veteran's multi-
level degenerative changes of the cervical spine are 
consistent with arthritic changes of aging.  Due to this 
fact, the examiner opined that the Veteran's cervical spine 
arthritis is not caused by or related to his service in the 
military or to his lumbar degenerative disc disease or claw 
feet.

The Board finds that service-connection for a cervical spine 
disability is not warranted.  In reaching this conclusion, 
the Board considered the Veteran's arguments in support of 
his assertions that he suffers from a cervical spine 
disorder, and that this condition is related to his service-
connected bilateral feet disability and service.  However, 
the Veteran's opinion alone cannot create the link between 
his current symptoms and other service-connected 
disabilities.  Where the determinative issue requires a 
medical diagnosis or etiological opinion, competent medical 
evidence is required.  This burden typically cannot be met by 
lay testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In sum, the Board acknowledges that the Veteran has a current 
cervical spine disability.  However, because of the absence 
of a medical nexus between his cervical spine disability and 
active duty, the amount of time that elapsed since military 
service without treatment, and the negative medical opinion, 
the Board finds that the evidence is against a grant of 
service connection for a cervical spine disability.  A 
cervical spine disorder was not causally or etiologically 
related to service, did not manifest within one year 
following discharge, and is not proximately due or aggravated 
by service-connected bilateral claw feet.  The preponderance 
of the evidence is against the claim.  As the evidence is not 
in equipoise, the statutory provisions regarding resolution 
of reasonable doubt are not applicable to warrant a more 
favorable outcome.  See 38 U.S.C.A. § 5107(b). 

IV.  Entitlement to Service Connection for Non-Healing 
Neuropathic Plantar Ulcer, Right First Toe, Status Post 
Partial Amputation, as Secondary to Service-Connected 
Bilateral Claw Feet

The Veteran is also seeking entitlement to service connection 
for a non-healing neuropathic plantar ulcer, right first toe, 
status post partial amputation, including as secondary to 
bilateral claw feet. 

Service treatment records indicate the entrance examination 
from October 1973 did not note any foot ulcers.  
Additionally, service treatment records do not indicate 
treatment of a non-healing plantar ulcer.  The Veteran was 
treated for a blister in November 1973 and December 1973, but 
no ulcers were noted on the separation examination from 
September 1975.

Post-service treatment records indicate the Veteran was seen 
at a VA outpatient center in March 2004 for follow up of a 
foot abscess, that he was hospitalized for, after trimming a 
callus from his foot with a butcher knife.  It was noted that 
there was erythema around the ulcer and two small lesions.  
Records indicate the ulcer became infected.  A magnetic 
resonance imaging (MRI) taken of the ulcer in June 2005 
revealed a deep ulcer overlying the first metatarsal-
phalangeal joint along the plantar aspect.  There was edema 
and enhancement surrounding the ulcer, suggesting infection.  
The impression was ulcer with surrounding cellulitis.  The 
Veteran was diagnosed with osteomyelitis of the right first 
toe in June 2005 and his toe was amputated.

The Veteran was afforded a VA examination in October 2004.  
Examination revealed an ulcer over the base of the metatarsal 
head of the right foot, with a dressing in place over the 
ulcer.  The examiner did not note the etiology of the ulcer.  
An addendum was obtained in December 2004.  The examiner 
opined that the Veteran's ulcer was more likely than not 
related to the bilateral claw feet deformity.  

The Veteran was afforded the most recent VA examination in 
June 2009.  It was noted that he had an amputation in 2005 
for a non-healing ulcer on his foot.  Examination revealed a 
well-healed first metatarsal joint amputation, with no 
evidence of callosities or abnormal weight bearing.  The 
examiner stated that at examination there was no ulcer, 
although the Veteran did have a toe amputation secondary to a 
non-healing ulcer which he now has no skin issues.  The 
examiner opined that Veteran's ulcer was more likely than not 
related to his underlying claw feet.

Given the multiple positive medical opinions linking the 
Veteran's non-healing ulcer with his service-connected 
bilateral claw feet, the Board finds that service connection 
is warranted.

V.  Entitlement to Service Connection for Bilateral Ankle 
Instability (Claimed as Ankle Pain), to Include as Secondary 
to Service-Connected Bilateral Claw Feet

The Veteran is also seeking entitlement to service connection 
for bilateral ankle pain and instability.

Service treatment records indicate the entrance examination 
from October 1973 did not note any ankle problems.  Records 
indicate the Veteran had a swollen left ankle for a duration 
of five days in December 1973.  He was given a wrap for the 
ankle.  No ankle problems were noted on the separation 
examination from September 1975.

The Veteran was afforded a VA examination in September 1996.  
The Veteran complained of foot and ankle pain, and increasing 
tendency to sprain his ankles.  The Veteran was diagnosed 
with a congenital cavus foot, bilaterally, which was service 
aggravated.  The examiner noted that pes cavus deformities 
predisposes to ankle sprains and related sequelae.   

The Veteran was afforded a VA examination in October 2004.  
It was noted he had weakness and instability of his ankles 
and feet on gait examination.  The Veteran appeared to have 
trouble walking and he had an antalgic gait.  An addendum 
opinion was obtained in December 2004.  The examiner stated 
that the Veteran had symptoms of weakness, hind foot 
deformity, decreased sensation, and ankle instability and 
pain which were at least as likely as not due to his claw 
feet deformity.

The Veteran was afforded the most recent VA examination in 
June 2009.  The Veteran indicated he has chronic ankle pain 
that starts about 30 minutes after he gets up.  He uses a 
cane for ambulation and he can walk less than 15 minutes.  
His ankles affect his daily activities because it limits his 
walking ability.  Examination of the right ankle revealed a 
dorsiflexion to 0 degrees, plantarflexion to 20 degrees, with 
moderate pain on range of motion.  He was unable to do a 
straight leg toe raise secondary to the previous amputation 
of the toe.  Examination of the left ankle revealed a 
dorsiflexion to 0 degrees, plantarflexion to 20 degrees, with 
mild pain.  X-rays of the left ankle showed overall good 
maintenance of the joint space.  There was a small 
calcification in the deltoid ligament.  X-rays of the right 
ankle showed calcification in the deltoid ligament, but 
overall good maintenance of the joint space.  The examiner 
opined that the Veteran's ankle pain is more likely than not 
related to his claw feet.

In sum, taking into consideration the multiple positive 
medical opinions linking his current condition to his 
service-connected disability, the Board finds that service 
connection for bilateral ankle instability, as secondary to 
service-connected bilateral claw feet is granted.

VI.  Entitlement to Service Connection for Bilateral Shoulder 
Pain

The Veteran is seeking entitlement to service connection for 
bilateral shoulder pain that he asserts is the result of 
carrying mortars during service.

Service treatment records were reviewed.  The Veteran's 
entrance examination from October 1973 did not note any 
shoulder abnormalities.  Additionally, service treatment 
records do not indicate treatment of a shoulder disability.  
Furthermore, no shoulder disability was noted on the 
separation examination from September 1975.

Post-service treatment records obtained from the Social 
Security Administration revealed complaints and treatment for 
pain in the shoulders.  Records indicate the Veteran was seen 
in December 1988 for left shoulder pain.  In June 1989, the 
Veteran complained of worsening burning pain in the left 
shoulder over a period of two years.  X-rays were normal and 
the impression was prominent inflammatory change of the left 
AC joint.  In August 1989, the Veteran had left arm pain and 
the Veteran was diagnosed with a partial left rotator cuff 
tear, ulnar.  Additionally, in September 1989, the Veteran 
underwent arthroscopy of the left shoulder with debridement 
of the rotator cuff, subacromial bursectomy, resection of 
coracoacromial ligament, anterior acromioplasty, and anterior 
transposition of the ulnar nerve.

The Veteran was afforded a VA examination in June 2009.  The 
Veteran reported having shoulder pain approximately one year 
after leaving the military.  Flare-ups of pain were related 
to overhead activity and driving.  Examination of the right 
and left shoulders revealed forward flexions to 170 degrees, 
abductions from 0 to 120 degrees, internal rotations to 75 
degrees, and external rotations to 75 degrees.  There was 
mild pain with range of motion.  Muscle strength was 5 out of 
5 and there was a negative impingement test, bilaterally.  X-
rays of the left shoulder showed moderate acromioclavicular 
(AC) arthritic change with mild glenohumeral joint space 
narrowing, as well as some arthritic change of the lateral 
aspect of greater tuberosity.  An x-ray of the right shoulder 
showed mild joint space narrowing with osteophytes formation 
at the glenohumeral joint, and moderate AC joint arthritis.  
The examiner stated he was unable to determine without 
resorting to mere speculation if the Veteran's shoulder 
arthritis was related to service.  

An addendum opinion was obtained in July 2009.  According to 
the examiner, current x-rays findings were consistent with AC 
joint arthritis bilaterally, with glenohumeral arthritis as 
well.  However, the examiner stated that this type of 
arthritis is more likely due to a repetitive type activity.  
Due to that reason, the examiner opined it is less likely 
than not that the Veteran's current bilateral shoulder 
condition is due to his service-connected lumbar disk disease 
or bilateral claw feet.

The Board finds that service connection is not warranted.  In 
reaching this conclusion, the Board considered the Veteran's 
arguments in support of his assertions that he suffers from a 
shoulder disability, and that this condition is related to 
service.  However, the Veteran's opinion alone cannot create 
the link between his current symptoms and other service-
connected disabilities.  Where the determinative issue 
requires a medical diagnosis or etiological opinion, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because laypersons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, the Board acknowledges that the Veteran has a current 
bilateral shoulder disability.  However, because of the 
absence of a medical nexus between his shoulder disability 
and active duty, the amount of time that elapsed since 
military service without treatment, and the negative medical 
opinion regarding secondary service connection, the Board 
finds that the evidence is against a grant of service 
connection for a bilateral shoulder disability.  Bilateral 
shoulder pain was not causally or etiologically related to 
service, or proximately due to or aggravated by a service-
connected disability.

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  See 38 U.S.C.A. § 
5107(b).  The claim must be denied.

VII.  Entitlement to Service Connection for Bilateral Leg 
Pain and Entitlement to Service Connection for Bilateral 
Lower Extremity Peripheral Neuropathy, Hereditary, Including 
as Due to Exposure to Herbicides

The Veteran is seeking entitlement to bilateral leg pain and 
bilateral lower extremity peripheral neuropathy, to include 
as due to exposure to herbicides.  

A Veteran who, during active military, naval or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a).  If a Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected, even if there is no record of such disease during 
service: chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, porphyria cutanea tarda, respiratory cancers, and 
soft-tissue sarcomas.  38 C.F.R. § 3.309(e).  

The Veteran's personnel records do not indicate he served any 
time in the Republic of Vietnam.  Therefore, he is not 
entitled to the presumption of exposure to an herbicide 
agent.

Service treatment records were reviewed.  The Veteran's 
entrance examination from October 1973 did not note any leg 
or peripheral nerve abnormalities.  The Veteran was seen in 
December 1973 for pain in the right leg.  He was instructed 
to use hot soaks.  No leg or neurological disabilities were 
noted on the separation examination from September 1975.

Private records indicate that in May 1992, the Veteran 
complained of foot, leg, and back pain for many years that 
had become worse in the previous ten years.  The Veteran was 
diagnosed with congenital neuropathological involvement with 
normal x-rays.

The Veteran was afforded a VA examination in September 1996.  
He reported progressive weakness of the lower extremities, 
and leg pain that made walking and standing painful, even for 
short periods of time.  EMG/NCV tests were consistent with 
mild peripheral neuropathy.

VA outpatient records indicate the Veteran had decreased 
vibration in both feet at toes up to ankles in January 2001.  
The impression was that the results of the examination might 
represent heredity sensory neuropathy.  Again, in March 2004, 
the impression was severe peripheral neuropathy.  The 
physician noted that the Veteran's peripheral neuropathy was 
worse since he last saw him in 2001, and that he appears to 
have hereditary type peripheral neuropathy.

The Veteran was afforded a VA examination in June 2009.  The 
examiner stated the Veteran most likely has baseline leg pain 
from his hereditary peripheral neuropathy, which has caused 
the claw feet.  Therefore, the examiner opined that the 
Veteran's leg pain is related to the claw feet.  However, 
this opinion was based on the conclusion that the Veteran's 
hereditary peripheral neuropathy caused his claw feet.  In 
essence, this is the opposite of the relationship which would 
have to exist in order to warrant secondary service 
connection.  The Board also notes that congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation pertaining to disability 
compensation.  See 38 C.F.R. § 3.303(c).

The Board finds that service connection is not warranted.  In 
reaching this conclusion, the Board considered the Veteran's 
arguments in support of his assertions that he suffers from 
leg pain and peripheral neuropathy, and that these conditions 
are related to service.  However, the Veteran's opinion alone 
cannot create the link between his current symptoms and 
active duty.  

Where the determinative issue requires a medical diagnosis or 
etiological opinion, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In sum, the Board acknowledges that the Veteran has leg pain 
and current peripheral neuropathy.  However, because of the 
absence of a medical nexus between his neuropathy and active 
duty and the finding of neuropathy to be hereditary, the 
Board finds that the evidence is against a grant of service 
connection for leg pain and peripheral neuropathy.  

The preponderance of the evidence is against the claim.  
Bilateral leg pain is not causally or etiologically related 
to service and is not proximately due to or aggravated by any 
service-connected disability.  Medical records indicate the 
Veteran's peripheral neuropathy is hereditary.  As the 
evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  See 38 U.S.C.A. § 
5107(b).  The claim must be denied.


ORDER

Entitlement to an initial rating of 50 percent for bilateral 
claw feet with tarsal tunnel syndrome is granted, subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.

Service connection for non-healing neuropathic plantar ulcer, 
right first toe, status post partial amputation is granted.

Service connection for bilateral ankle instability is 
granted.

Service connection for bilateral shoulder pain is denied.

Service connection for bilateral leg pain is denied.




Service connection for bilateral lower extremity peripheral 
neuropathy, hereditary, is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


